Case 13-39312        Doc 45     Filed 12/19/18     Entered 12/19/18 11:03:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39312
         Thomas R Virzi
         Gina M Virzi
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/07/2013.

         2) The plan was confirmed on 12/13/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $44,400.00.

         10) Amount of unsecured claims discharged without payment: $50,938.84.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39312      Doc 45        Filed 12/19/18    Entered 12/19/18 11:03:51                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $41,961.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $41,961.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,961.53
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,461.53

 Attorney fees paid and disclosed by debtor:                 $500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ANTIO LLC                       Unsecured     11,233.00     11,139.80        11,139.80       4,429.84        0.00
 ANTIO LLC                       Unsecured     15,174.00     15,360.53        15,360.53       6,108.24        0.00
 BECKET & LEE LLP                Unsecured      1,145.00       1,044.85         1,044.85        415.49        0.00
 COMENITY BANK                   Unsecured      1,462.00       1,335.19         1,335.19        530.95        0.00
 COMENITY BANK                   Unsecured         147.00        113.18           113.18          45.01       0.00
 COMENITY CAPITAL BANK           Unsecured         290.00        267.43           267.43        106.35        0.00
 DISCOVER BANK                   Unsecured         874.00        733.32           733.32        291.61        0.00
 DUPAGE COUNTY TREASURER         Secured        7,225.00           0.00             0.00           0.00       0.00
 ECAST SETTLEMENT CORPORATION    Secured           300.00        300.00           300.00        300.00        7.30
 ECAST SETTLEMENT CORPORATION    Unsecured         949.00        847.15           847.15        336.88        0.00
 ECAST SETTLEMENT CORPORATION    Unsecured         722.00        664.94           664.94        264.42        0.00
 ECAST SETTLEMENT CORPORATION    Unsecured            NA         843.89           843.89        335.58        0.00
 FIRST TENNESSEE BANK NATIONAL   Secured             0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      4,714.00       4,737.52         4,737.52      1,883.91        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured          95.00        458.87           458.87        182.47        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         523.00        481.81           481.81        191.60        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured     18,501.00     16,864.92        16,864.92       6,706.48        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      7,146.00       6,578.36         6,578.36      2,615.94        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,927.00       1,774.51         1,774.51        705.65        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         154.00        141.82           141.82          56.40       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      6,318.00       5,637.28         5,637.28      2,241.71        0.00
 CAPITAL ONE                     Unsecured      1,500.00            NA               NA            0.00       0.00
 BLMDSNB                         Unsecured         559.00           NA               NA            0.00       0.00
 THD/CBNA                        Unsecured      5,180.00            NA               NA            0.00       0.00
 MCYDSNB                         Unsecured      2,123.00            NA               NA            0.00       0.00
 WELLS FARGO DEALERS SERVICES    Secured        2,637.00       2,634.91         2,634.91      2,634.91     108.79



UST Form 101-13-FR-S (9/1/2009)
Case 13-39312     Doc 45     Filed 12/19/18    Entered 12/19/18 11:03:51                 Desc         Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal        Int.
 Name                            Class   Scheduled        Asserted      Allowed         Paid           Paid
 WELLS FARGO HOME MORTGAGE   Secured        7,000.00         5,999.94      5,999.94      5,999.94          0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00            0.00          0.00           0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                   $0.00
       Mortgage Arrearage                               $5,999.94          $5,999.94                   $0.00
       Debt Secured by Vehicle                          $2,634.91          $2,634.91                 $108.79
       All Other Secured                                  $300.00            $300.00                   $7.30
 TOTAL SECURED:                                         $8,934.85          $8,934.85                 $116.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                 $0.00
        Domestic Support Ongoing                            $0.00                $0.00                 $0.00
        All Other Priority                                  $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                        $69,025.37           $27,448.53                    $0.00


 Disbursements:

       Expenses of Administration                           $5,461.53
       Disbursements to Creditors                          $36,499.47

 TOTAL DISBURSEMENTS :                                                                      $41,961.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39312        Doc 45      Filed 12/19/18     Entered 12/19/18 11:03:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
